Title: From George Washington to Lord Stirling, 19 March 1776
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Cambridge March 19. 1776

I am now to acknowledge the receipt of your favour of the 11th Instant & to give you my congratulations upon your late appointment by the Honourable Congress.
If the intelligence is true and to be depended on, which was brought by the Gentn to New York, I think with you, that we shall have an Opportunity of securing & putting the Continent in a tolerable posture of defence, and that the operations of the Summers Campaign will be not so terrible, as we were taught to expect, from the accounts and denunications which the Ministry have held forth to the publick.
I have the pleasure to inform you, that on the morning of the 17 Instant General Howe with his Army abandon’d the Town of Boston without destroying It, an event of much importance

and which must be heard with great satisfaction, and that we are now in full possession—Their embarkation & retreat were hurried and precipitate and they have left behind ’em stores of one thing and another to a pretty considerable amount, among which are several peices of Heavy Cannon & one or two Mortars which are spiked—The Town is in a much better situation and less Injured, than I expected from the reports I had received, tho to be sure It is much damaged, and many Houses despoiled of their valuable furniture.
The Fleet is still in King and Nantasket Roads and where they Intend to make a descent next, is altogether unknown, but supposing New York to be an Object of much importance & to be in their view, I must recommend your most strenuous and active exertions in preparing to prevent any designs or Attempts they may have against It—I have detached the Riflemen & Five Batallions from hence to your Assistance, which will be followed by others as circumstances will allow—These with what forces you have & can Assemble If there shou’d be an occasion, I trust will be sufficient to hinder the Enemy from possessing the City or making a Lodgement ’till the main body of this Army can arrive. I am My Lord with great esteem Your Most Obedt & Humble servt

Go: Washington

